COLFAX CORPORATION

2008 OMNIBUS INCENTIVE PLAN

 

OUTSIDE DIRECTOR NON-QUALIFIED STOCK OPTION AGREEMENT

 

Colfax Corporation, a Delaware corporation (the “Company”), hereby grants an
option to purchase shares of its common stock, $.001 par value, (the “Stock”) to
the Optionee named below. The terms and conditions of the option are set forth
in this cover sheet, in the attachment, and in the Company’s 2008 Omnibus
Incentive Plan (the “Plan”).

 

Grant Date: _______________________

 

Name of Optionee: ______________________________

 

Optionee’s Employee Identification Number: _____-____-_____

 

Number of Shares Covered by Option: __________

 

Option Price per Share: $_____.___

 

 

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
attached. You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent.

 

Optionee:       (Signature)         Company:       (Signature)           Title:
            

Attachment

 

This is not a stock certificate or a negotiable instrument.

 

 

 

COLFAX CORPORATION

2008 OMNIBUS INCENTIVE PLAN

 

OUTSIDE DIRECTOR NON-QUALIFIED STOCK OPTION AGREEMENT

 

Non-Qualified Stock Option This option is not intended to be an incentive stock
option under Section 422 of the Internal Revenue Code and will be interpreted
accordingly. Vesting This option is fully vested as to 100% of the total number
of shares covered by the option on the Grant Date, as shown on the cover sheet.
Term Your option will expire at the close of business at Company headquarters on
the day before the seventh (7th) anniversary of the Grant Date, as shown on the
cover sheet (the “Expiration Date”). Your option will remain exercisable until
the Expiration Date, and thereafter shall be null and void and no longer
exercisable. Notice of Exercise

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” in the manner determined by the Company. Your notice
must specify how many shares you wish to purchase (in a parcel of at least 100
shares generally). Your notice must also specify how your shares of Stock should
be registered (in your name only or in your and your spouse’s names as joint
tenants with right of survivorship). The notice will be effective when it is
received by the Company. Currently, notice may be given by logging on to your
brokerage account at https://www.benefits.ml.com/login/ using your user
identification and password.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

Form of Payment

When you submit your notice of exercise, you must include payment of the option
price for the shares you are purchasing. Payment may be made in one (or a
combination) of the following forms:

 

·[spacer.gif]Cash, your personal check, a cashier’s check, a money order, or
another cash equivalent acceptable to the Company.

 

·[spacer.gif]Shares of Stock which have already been owned by you and which are
surrendered to the Company. The value of the shares, determined as of the
effective date of the option exercise, will be applied to the option price.

 

·[spacer.gif]By delivery (on a form prescribed by the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
Stock and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate option price and any withholding taxes (if approved in advance
by the Committee).

 

 

 

 

  Instructions can be found within your brokerage account in the Merrill Lynch
Benefits Information Center under “Colfax Equity Award Program – Model/Exercise”
to guide you through the payment process. Withholding Taxes You will not be
allowed to exercise this option unless you make acceptable arrangements to pay
any withholding or other taxes that may be due as a result of the option
exercise or sale of Stock acquired under this option.  In the event that the
Company determines that any federal, state, local, or foreign tax or withholding
payment is required relating to the exercise or sale of shares arising from this
grant, the Company shall have the right to require such payments from you, or
withhold such amounts from other payments due to you from the Company or any
Affiliate. Transfer of Option

During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the option.
You cannot transfer or assign this option. For instance, you may not sell this
option or use it as security for a loan. If you attempt to do any of these
things, this option will immediately become invalid. You may, however, dispose
of this option in your will or it may be transferred upon your death by the laws
of descent and distribution.

 

In connection with any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your option purporting to arise
under such an agreement.

 

Retention Rights Neither your option nor this Agreement gives you the right to
be retained by the Company (or any Affiliates) in any capacity.  The Company
(and any Affiliates) reserves the right to terminate your Service at any time
and for any reason. Shareholder Rights You, or your estate or heirs, have no
rights as a shareholder of the Company until a certificate for your option’s
shares has been issued (or an appropriate book entry has been made).  No
adjustments are made for dividends or other rights if the applicable record date
occurs before your stock certificate is issued (or an appropriate book entry has
been made), except as described in the Plan. Adjustments In the event of a stock
split, a stock dividend, or a similar change in the Stock, the number of shares
covered by this option and the option price per share shall be adjusted (and
rounded down to the nearest whole number) if required pursuant to the Plan. 
Your option shall be subject to the terms of the agreement of merger,
liquidation, or reorganization in the event the Company is subject to such
corporate activity. Applicable Law This Agreement will be interpreted and
enforced under the laws of the State of Delaware, other than any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

 

 

 

The Plan



The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

Unless otherwise specified in an agreement between the Company and you, this
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this option. Any prior agreements, commitments, or
negotiations concerning this option are superseded.

 

Data Privacy

In order to administer the Plan, the Company may process personal data about
you. Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, and any other information that might be deemed appropriate by the
Company to facilitate the administration of the Plan.

 

By accepting this option, you give explicit consent to the Company to process
any such personal data. You also give explicit consent to the Company to
transfer any such personal data outside the country in which you work or are
employed, including, with respect to non-U.S. resident optionees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan.

 

Consent to Electronic Delivery The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting this
option grant you agree that the Company may deliver the Plan prospectus and the
Company’s annual report to you in an electronic format. If at any time you would
prefer to receive paper copies of these documents, as you are entitled to, the
Company would be pleased to provide copies. Please contact the Corporate
Secretary to request paper copies of these documents.    

 

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

  



 

 

